January 14, 2005

Mr. Charles F. Holmans III
Law Office of Charles F. Holmans
2929 Carlisle, Suite 360
Dallas, TX 75204


Honorable Nathan E. White Jr.
Judge, 366th District Court
Collin County Courthouse
210 S. McDonald, Ste. 514
McKinney, TX 75069
Ms. Lora A. Pickar
Unglaub Law Firm
P. O. Box 940521
Plano, TX 75094

RE:   Case Number:  04-0052
      Court of Appeals Number:  05-04-00026-CV
      Trial Court Number:  366-52536-95

Style:      IN RE  PAUL EDWARD HENRY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the  above-referenced  cause.   (Justice  Green  not
sitting)
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Hannah      |
|   |Kunkle          |
|   |Ms. Lisa Matz   |